 Case 5:15-cr-00055-VAP Document 46 Filed 07/16/20 Page 1 of 9 Page ID #:294

                                                                                CC: BOP; USM; USPO


                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                CRIMINAL MINUTES – GENERAL

 Case No.      EDCR 15-00055-VAP                                   Date    July 16, 2020
 Title United States of America v. Peter Lee Moore



 Present: The Honorable          VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE


               CHRISTINE CHUNG                                        Not Reported
                 Deputy Clerk                                         Court Reporter


     Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                    None                                                   None


 Proceedings:       MINUTE ORDER GRANTING EMERGENCY MOTION TO REDUCE THE TERM OF
                    IMPRISONMENT (IN CHAMBERS)


        Pending before the Court is Defendant Peter Lee Moore’s (“Defendant”) “Emergency
Motion to Reduce the Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A)(i) and 18 U.S.C.
§ 3624(c)” (“Motion”), filed on June 15, 2020. Having considered the papers filed in support of,
and in opposition to, the Motion, the Court finds this matter appropriate for resolution without
oral argument pursuant to Local Rule 7-15 and GRANTS the Motion for the following reasons.

I.     Background
       On July 22, 2015, Defendant pled guilty to a single-count Information charging him with
possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A). On October 26, 2015, the Court sentenced Defendant to a term of imprisonment of
120 months followed by a five-year term of supervised release. According to the Government,
Defendant’s projected release date is June 9, 2026.

        Defendant filed the instant Motion pro se on June 15, 2020. The Court ordered the
Government to file its response to the Motion by June 22, 2020 and Defendant to file a reply
thereto by June 29, 2020. The Government filed timely Opposition to the Motion on June 22,
2020. On June 23, 2020, the Federal Public Defender’s Office filed an ex parte application,
seeking modification of the briefing schedule to allow it to file a reply to the Government’s
Opposition by July 6, 2020. The Court granted the ex parte application. After receiving another
extension, the Federal Public Defender’s Office, now representing Defendant on this Motion,


 Page 1 of 9                          CIVIL MINUTES – GENERAL             Initials of Deputy Clerk bh
 Case 5:15-cr-00055-VAP Document 46 Filed 07/16/20 Page 2 of 9 Page ID #:295




filed a timely Reply on his behalf on July 14, 2020. The Court then took the matter under
submission.

II.     Legal Standard
        Defendant moves for relief pursuant to 18 U.S.C. § 3582(c)(1)(A), which allows a court
to modify a sentence under certain circumstances. This statute was amended by the First Step
Act, which went into effect on December 21, 2018. See First Step Act of 2018, Pub. L. No. 115-
391, 132 Stat. 5194. Prior to the passage of the First Step Act, only the Director of the Bureau of
Prisons (“BOP”) could file a motion for compassionate release, which rarely occurred. Section
603(b) of the First Step Act modified 18 U.S.C. § 3582(c)(1)(A) to “increase[] the use and
transparency of compassionate release.” Pub. L. No. 115-391, 132 Stat. 5194, at *5239
(capitalization omitted). That section now provides a sentencing court may modify a sentence
either upon a motion of the Director of the BOP “or upon motion of the defendant after [he] has
fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on
[his] behalf or the lapse of 30 days from the receipt of such a request by the warden of the
defendant’s facility . . . .” 18 U.S.C. § 3582(c)(1)(A).

       As amended, 18 U.S.C. § 3582(c)(1)(A)(i) permits a sentencing court to grant a motion
for compassionate release filed by a defendant where “extraordinary and compelling reasons
warrant such a reduction” and the “reduction is consistent with applicable policy statements
issued by the Sentencing Commission . . . .”

       Issued in 2006 and last amended on November 1, 2018, the Application Notes of the U.S.
Sentencing Guidelines § 1B1.13 provide that “extraordinary and compelling reasons exist” in the
following circumstances:

        (A) Medical Condition of the Defendant. –
              (i) The defendant is suffering from a terminal illness (i.e., a serious physical and
              advanced illness with an end of life trajectory) . . . .
              (ii) The defendant is –
                      (I) suffering from a serious physical or medical condition,
                      (II) suffering from a serious functional or cognitive impairment, or
                      (III) experiencing deteriorating physical or mental health because of the
                      aging process,
              that substantially diminishes the ability of the defendant to provide self-care
              within the environment of a correctional facility and from which he or she is not
              expected to recover.

        (B) Age of the Defendant. – The defendant (i) is at least 65 years old; (ii) is experiencing
        a serious deterioration in physical or mental health because of the aging process; and (iii)
        has served at least 10 years or 75 percent of his or her term of imprisonment, whichever
        is less.

        (C) Family Circumstances. –
               (i) The death or incapacitation of the caregiver of the defendant's minor child or
               minor children.

 Page 2 of 9                          CIVIL MINUTES – GENERAL               Initials of Deputy Clerk bh
 Case 5:15-cr-00055-VAP Document 46 Filed 07/16/20 Page 3 of 9 Page ID #:296




               (ii) The incapacitation of the defendant's spouse or registered partner when the
               defendant would be the only available caregiver for the spouse or registered
               partner.

        (D) Other Reasons. – As determined by the Director of the Bureau of Prisons, there exists
        in the defendant's case an extraordinary and compelling reason other than, or in
        combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, Application Note 1; see also 28 U.S.C. § 994 (authorizing the U.S.
Sentencing Commission to describe what should be considered extraordinary and compelling
reasons for sentence reduction). Section 1B1.13 also directs courts to consider “the factors set
forth in 18 U.S.C. § 3553(a), to the extent that they are applicable . . . .” Finally, the policy
statement requires a finding that “the defendant is not a danger to the safety of any other person
or the community provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).

        The Sentencing Commission’s policy statement has not been amended since the effective
date of the First Step Act to refer to § 3852(c)(1)(A) motions filed by defendants. District courts
disagree whether the policy statement set forth at U.S.S.G. § 1B1.13 applies to motions for
compassionate release filed by defendants. See United States v. Singui, No. 2:12-CR-00851-
CAS-1, 2020 WL 2523114, at *4 (C.D. Cal. May 18, 2020) (collecting cases). In the absence of
controlling authority on the applicability of U.S.S.G. § 1B1.13 to motions for reduction of
sentence filed by defendants, and in light of the limited statutory exceptions to the general rule of
finality of judgment, the Court follows the guidance of the foregoing policy statement which
defines “extraordinary and compelling reasons” that warrant compassionate release pursuant
to 18 U.S.C. § 3582(c)(1). See Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A]
judgment of conviction that includes [a sentence of imprisonment] constitutes a final judgment’
and may not be modified by a district court except in limited circumstances.”) (quoting 18
U.S.C. § 3582(b)); see also United States v. Parker, No. 2:98-CR-00749-CAS-1, 2020 WL
2572525, at *8-9 (C.D. Cal. May 21, 2020) (finding U.S.S.G. § 1B1.13 no longer limiting but
considering the policy statement as guidance). The Court does not, as it need not, determine
whether the foregoing policy statement is binding here. See, e.g., United States v. Head, No.
2:08-cr-00093-KJM-2, 2020 WL 3180149, at *3 (E.D. Cal. Jun. 15, 2020).

III.    Discussion
        In the Motion, Defendant argues the COVID-19 pandemic and ongoing outbreak of the
COVID-19 virus at the Federal Correctional Institution at Lompoc, California (hereinafter “FCI-
Lompoc”), where he is housed, coupled with his chronic medical conditions constitute
extraordinary and compelling reasons to reduce his sentence and release him from custody.
Defendant explains he “currently suffers from hypertension, diabetes, is overweight and asthma
[sic].” (Mot. at 17.) He recently tested positive for COVID-19 and contends he is “at great risk
of reinfection.” (Id.)

        In Opposition, the Government concedes Defendant’s medical conditions likely qualify
under U.S.S.G. § 1B1.13, but argue his medical records demonstrate Defendant remained
asymptomatic after contracting COVID-19. The Government argues at length about the Bureau
of Prisons’ (“BOP”) efforts to implement COVID-19 safety precautions. Finally, the

 Page 3 of 9                          CIVIL MINUTES – GENERAL               Initials of Deputy Clerk bh
Case 5:15-cr-00055-VAP Document 46 Filed 07/16/20 Page 4 of 9 Page ID #:297




Government contends Defendant cannot meet the “extraordinary and compelling reasons”
standard because he remains a continuing danger to the public and the 18 U.S.C. § 3553(a)
factors do not support the reduction of Defendant’s sentence.

       Preliminarily, it is undisputed Defendant has exhausted his administrative remedies, as he
submitted his request for compassionate release to staff at FCI-Lompoc on or about April 8, 2020
and again on May 22, 2020 and the request was denied on June 8, 2020.

        The Court now turns to the merits of the Motion.

        Regarding the worldwide COVID-19 public health pandemic, despite the BOP’s efforts
to prevent the spread of COVID-19 among its inmate population, as detailed in the
Government’s Opposition, there has been an outbreak of COVID-19 among inmates and staff at
the Lompoc prison facility, which has not ended. See Bureau of Prisons (BOP), COVID-19
Cases (updated daily), available at https://www.bop.gov/coronavirus; see also United States v.
Robinson, No. 18-cr-00597-RS-1, 2020 WL 1982872, at *1 (N.D. Cal. Apr. 27, 2020)
(recognizing “Lompoc prison” as “battling one of the worst most serious COVID-19 outbreaks
in the nation”); United States v. Connell, No. 19-CR-00281-RS-1, 2020 WL 2315858, at *6
(N.D. Cal. May 8, 2020) (noting same as to the Federal Correctional Institution at Lompoc). As
of July 15, 2020, the BOP has reported no inmates and 2 staff are currently COVID-19 positive,
2 inmates have died from COVID-19, and 847 inmates and 16 staff have recovered from
COVID-19 at FCI-Lompoc. Although it appears the COVID-19 outbreak at FCI-Lompoc is near
containment, nearly every inmate housed there has contracted COVID-19 within the last five
months.

        The Centers for Disease Control and Prevention has identified several risk factors for
those likely to experience severe symptoms if they contract COVID-19, including but not limited
to, people over the age of 65, people with chronic lung disease or moderate to severe asthma,
people who have serious heart conditions, people who are immunocompromised, people with
severe obesity, people with hypertension, and people with diabetes. See Centers for Disease
Control and Prevention, Coronavirus Disease 2019 (COVID-19), People Who Are at Higher
Risk, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html (last updated June 25, 2020). Defendant’s medical records show he is 48 years
old and has been diagnosed with hypertension and diabetes. Accordingly, Defendant falls into
the population of high-risk individuals for developing severe symptoms from COVID-19. In the
Motion, Defendant also claims to be obese and suffer from asthma, but his medical records do
not reflect either diagnosis. The Government does not dispute Defendant’s hypertension and
diabetes place him at a higher risk of developing severe complications from COVID-19.

       Defendant’s medical records also show he tested positive for COVID-19. According to
his medical records, Defendant was tested for COVID-19 on May 4, 2020 and his results came
back positive on May 6, 2020. Defendant was moved into isolation from other inmates and
screened for symptoms daily between May 8, 2020 and May 19, 2020; having reported no
symptoms, Defendant was released from isolation on May 19, 2020. In Reply, however,
Defendant argues the BOP misclassified him as asymptomatic. It is unclear when Defendant
began experiencing symptoms, e.g., if it was during his period of isolation from May 8, 2020

 Page 4 of 9                        CIVIL MINUTES – GENERAL              Initials of Deputy Clerk bh
Case 5:15-cr-00055-VAP Document 46 Filed 07/16/20 Page 5 of 9 Page ID #:298




through May 19, 2020, or only after he was released back to general population. In any event,
according to Defendant, he continues to experience “tightness in his chest, fatigue, and foggy-
headedness,” which he argues are “all symptoms of COVID-19.” (Reply at 7.) He also claims
he has suffered from a fever after testing positive for COVID-19 and he received Tylenol to treat
all of his symptoms. (Id. at 8, Ex. C at 2.) He contends he was never re-tested for COVID-19
after testing positive and was released back to general population at FCI-Lompoc without first
testing negative for COVID-19. (Id. at 7-8.)

         The Court gives weight to Defendant’s explanation of his symptoms, beyond what is
reflected in his medical records. See, e.g., United States v. Fleming, 2:17-cr-00362-AB, slip op.
at 9 (C.D. Cal. June 24, 2020) (granting compassionate release to inmate housed at FCI-Lompoc
who tested positive for COVID-19 and experienced severe symptoms for an extended period of
time, yet his medical records did not reflect the extent of his symptoms and instead indicated he
had been cured of the virus despite him continuing to suffer severe breathing complications).
Moreover, Defendant presents his handwritten notes with his Reply in which he states he
reported his symptoms to medical staff at FCI-Lompoc in writing in early July when he was
given a form titled “Inmate Request for Triage Services” and verbally during a visit with a
physician’s assistant on July 4, 2020. (See Reply, Ex. C at 1-2.) Apparently, early July was the
first time any follow-up medical treatment was provided to Defendant after he was released back
to general population following his period of isolation.

        The Court could draw an inference that Defendant’s experience contracting COVID-19
yet suffering relatively mild symptoms calls into question his concern about developing severe
complications from COVID-19 in the future. There is no evidence before the Court, however, to
show Defendant developed antibodies and obtained immunity from reinfection.1 Moreover,



    1
      Some preliminary studies suggest recovery from COVID-19 confers at least temporary
    immunity against reinfection. See, e.g., Dr. Robert D. Kirkcaldy, et al., COVID-19,
    Postinfection Immunity Limited Evidence, Many Remaining Questions, J. of the Am.
    Medical Ass’n, at 2246, available at
    https://jamanetwork.com/journals/jama/fullarticle/2766097 (“[E]xisting limited data on
    antibody responses to SARS-CoV-2 and related coronaviruses, as well as one small
    animal model study, suggest that recovery from COVID-19 might confer immunity
    against reinfection, at least temporarily. However, the immune response to COVID-
    19 is not yet fully understood and definitive data on postinfection immunity are
    lacking.”); Dr. Francis Collins, NIH Director's Blog: Study Finds Nearly Everyone Who
    Recovers From COVID-19 Makes Coronavirus Antibodies, available
    at https://directorsblog.nih.gov/2020/05/07/study-finds-nearly-everyone-who-recovers-
    from-covid-19-makes-coronavirus-antibodies/ (“Although more follow-up work is
    needed to determine just how protective these antibodies are and for how long, these
    findings suggest that the immune systems of people who survive COVID-19 have been
    primed to recognize SARS-CoV-2 and possibly thwart a second infection.”). On the
    other hand, there have been documented cases where persons who contracted COVID-
    19 and recovered later contracted COVID-19 a second time. See, e.g., ABC News,
    Sailors on Sidelined Carrier Get Virus for Second Time (May 15, 2020), available at
 Page 5 of 9                        CIVIL MINUTES – GENERAL               Initials of Deputy Clerk bh
Case 5:15-cr-00055-VAP Document 46 Filed 07/16/20 Page 6 of 9 Page ID #:299




there is no evidence to show if Defendant contracts COVID-19 again, whether he is at risk of
developing more severe symptoms than he experienced the first time.2 Further, it is unknown
what, if any, lasting impacts Defendant may suffer from COVID-19. As another Court in this
District recently stated when granting a motion for compassionate release from another inmate
housed at Lompoc, “[i]t is uncertain . . . whether defendant will experience further complications
related to his COVID-19 infection, how his existing health conditions may be impacted by his
infection, and whether he is vulnerable to reinfection.” United States v. Garrison, No. 11-CR-
0922-FMO-6, slip op. at 8 (C.D. Cal. July 8, 2020). The Court gives weight to Defendant
experiencing relatively mild symptoms after contracting COVID-19, but the Court does not
conclude that experience is determinative nor undermines the reasonableness of Defendant’s
concerns about developing severe symptoms, given his medical conditions, if he contracts
COVID-19 in the future.

        Based on the record before the Court, Defendant has shown he is at high risk for
developing severe symptoms from COVID-19, he is housed at a facility with an outbreak of the
COVID-19 virus, and he has contracted the virus. Although Defendant experienced relatively
mild symptoms, he has met his burden to show he suffers from “a serious physical or medical
condition” that “substantially diminishes [his] ability . . . to provide self-care within the
environment of a correctional facility and from which he . . . is not expected to recover.”
U.S.S.G. § 1B1.13, Application Note 1(A)(ii); accord United States v. Barber, No. 6:18-cr-
00446-AA, 2020 WL 2404679, at *5 (D. Or. May 12, 2020) (defendant inmate was housed at
FCI-Lompoc, suffered from hypertension, obesity, and diabetes, tested positive for COVID-19,
and the court concluded the defendant “suffered from a serious medical condition which
significantly diminishes his ability to provide self-care in the environment where he is held.
Defendant has shown that he is 1.) individually at high-risk for severe illness from COVID-19,
2.) being held at an institution where there is a current outbreak of COVID-19, and 3.) has
contracted the virus. Thus, the Court finds that defendant has demonstrated an extraordinary and
compelling reason for compassionate release.”); United States v. Fischman, No. 16-cr-00246-



    https://abcnews.go.com/Politics/wireStory/sailors-sidelined-carrier-virus-time-
    70706487.
    2
     “The immune response, including duration of immunity, to SARS-CoV-2 infection is
    not yet understood” and it is “not yet known whether...immune protection will be
    observed for patients with COVID-19.” Clinical Questions about COVID-19: Questions
    and Answers, Centers for Disease Control and Prevention, available at
    https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html (last updated June 25, 2020).
    Previously-infected people could be immune from reinfection entirely, temporarily, or
    not at all. See id. In addition, a person’s immunity could depend on whether they
    were asymptomatic during their first infection—or it could not. Apoorva
    Mandavilli, You May Have Antibodies After Coronavirus Infection. But not for Long.,
    N.Y. Times, available at https://www.nytimes.com/2020/06/18/health/coronavirus-
    antibodies.html (last updated June 20, 2020) (reporting on a study that found that
    certain sets of antibodies declined quicker in asymptomatic people while another set
    declined slower).

 Page 6 of 9                         CIVIL MINUTES – GENERAL              Initials of Deputy Clerk bh
Case 5:15-cr-00055-VAP Document 46 Filed 07/16/20 Page 7 of 9 Page ID #:300




HSG-1, 2020 WL 2097615, at *3 (N.D. Cal. May 1, 2020). Accordingly, Defendant has shown
extraordinary and compelling reasons exist to reduce his sentence.

        The Court now turns to the relevant 18 U.S.C. § 3553(a) factors. See U.S.S.G. § 1B1.13.

        Regarding the nature and circumstances of the offense, Defendant’s underlying crime
was serious, as he possessed a significant amount of methamphetamine with intent to distribute,
approximately 1.5 kilograms. The offense, however, was simple possession, there were no
individual victims, it did not involve any weapons charges, and it was not a crime involving
violence. Moreover, Defendant pled guilty immediately and accepted responsibility for his
offense. Defendant remained out of custody on bond and self-surrendered to the United States
Marshals Service as ordered on June 9, 2016, nearly eight months after he was sentenced. While
on bond, Defendant complied with all the conditions imposed without issue. On balance, this
factor weighs in favor of granting the Motion.

        As to his history and characteristics, Defendant had a prior federal conviction in 1998 for
drug possession. He served his custodial sentence and his term of supervised release was
terminated early because he complied with all the conditions of supervised release and no longer
needed supervision. The other matters identified in his criminal history were not serious and the
Presentence Report (“PSR”) placed him in criminal history category II. The PSR indicated,
following a childhood involving abuse and neglect, as an adult, Defendant had stretches of
steady gainful employment and earned significant income until his drug addiction caught up with
him. He suffered a serious injury as a child and a workplace injury as an adult. He has an adult
daughter, whom he raised as a single parent. Defendant was married in 2015 and has a young
son. He has a supportive family and his wife, mother, and uncle submitted letters in support of
the Motion. If released, Defendant plans to move back to his residence with his wife and son in
Hemet, California, where he resided before he was incarcerated. Defendant’s history and
characteristics show, with treatment and stability, Defendant is capable of living a productive
life.

        Further, the prison records Defendant provided demonstrate he has taken advantage of
twenty-two educational courses, including courses in drug rehabilitation and those to develop
employment skills, and has a work assignment as an orderly. His records do not reflect any
disciplinary infractions while in custody of the BOP.3 Taken with the letter Defendant wrote in
support of his Motion, attached as Exhibit A to his Reply, this is significant evidence of
Defendant’s rehabilitation. Moreover, as stated supra, his records also show he suffers chronic
health conditions that place him at high risk of developing severe symptoms of COVID-19, he is
housed at a facility with one of the worst records for containing the spread of COVID-19, and the
BOP was unable to protect him from contracting the virus. Overall, this factor weighs in favor of
granting the Motion. Cf. United States v. Shrout, No. 3:15-CR-00438-JO, 2020 WL 3483703, at
*4-5 (D. Or. June 26, 2020) (denying motion for compassionate release because of the

    3
      It appears Defendant had a disciplinary hearing on December 11, 2019 for use of
    prohibited drugs or alcohol, although the outcome of that hearing is not evident from
    the records provided by Defendant. His most recent records, attached to his Reply, do
    not reflect any disciplinary history.

 Page 7 of 9                         CIVIL MINUTES – GENERAL               Initials of Deputy Clerk bh
Case 5:15-cr-00055-VAP Document 46 Filed 07/16/20 Page 8 of 9 Page ID #:301




defendant’s history and characteristics, including engaging in financial fraud for decades and
promising to self-report to prison after sentencing and absconding); United States v. Kim, Cr. No.
13-303 SOM, 2020 WL 3213312, at *3-4 (D. Haw. June 15, 2020) (denying motion for
compassionate release because the defendant’s criminal history included two prior drug
trafficking convictions and a conviction for assault, he had an outstanding arrest warrant for
assault, he provided little evidence of rehabilitation, and he had attempted to escape from his
correctional facility in 2017).

         Regarding the need for the sentence imposed to reflect the seriousness of the offense,
promote respect for the law, afford adequate deterrence to criminal conduct, and protect the
public from further crimes of the defendant, the Court finds these factors support granting the
Motion as well. The Court imposed a mandatory minimum sentence on Defendant. That
sentence was below the Guidelines range, as calculated in the PSR. Defendant has served
approximately 40% of his sentence. While it gives the Court pause that Defendant has not yet
served even half of his sentence, when the Court sentenced Defendant, as recognized by other
courts in this District, it did not “sentence [him] to death or a serious, life-threatening illness –
both possible outcomes if [he] remains in custody.” Garrison, No. CR 11-0922-FMO-6, slip op.
at 10; see also Fleming, No. 17-cr-0362-AB, slip op. at 12 (“the court naturally could not foresee
the additional suffering that [defendant] would endure due to the extraordinary and compelling
circumstances of a global pandemic, and specifically, its undisputed ravaging of the [] Lompoc
facility.”). Defendant has served over four years of his sentence for his non-violent drug offense,
“which is just punishment and adequate deterrence, especially when taking the circumstances of
his imprisonment into account.” Fleming, No. 17-cr-0362-AB, slip op. at 13; see also United
States v. Connell, No. 18-cr-00281-RS-1, 2020 WL 2315858, at *6 (N.D. Cal. May 8, 2020).
Requiring Defendant to serve the remainder of his sentence at FCI-Lompoc, would “so greatly
exceed just punishment for his offense that the risk cannot be tolerated.” Connell, 2020 WL
2315858 at *6 (internal quotations and citation omitted).

        With respect to the need for the sentence imposed to provide educational or vocational
training, medical care, or other correctional treatment, this factor also weighs in favor of granting
the Motion. It appears Defendant “is unlikely to be able to get the medical care he needs at
Lompoc in the midst of the pandemic.” Id. Defendant has been seen by a medical professional
at Lompoc only once after being returned to general population, despite suffering COVID-19
symptoms, and he was given Tylenol as treatment. As discussed supra, having contracted
COVID-19, Defendant may be at risk of suffering from long-term, severe health complications.
In support of the Motion, Defendant’s wife submitted a letter stating she would add Defendant to
her private medical insurance if he is released from custody and he would be able to obtain
necessary medical treatment for his COVID-19 symptoms and any other medical issue. As such,
Defendant is more likely to obtain necessary and likely more effective medical care through his
wife’s private medical insurance than the care offered at FCI-Lompoc, especially during the
pandemic. Moreover, he will receive necessary training and drug rehabilitation services pursuant
to the terms of his supervised release. See Fleming, No. 17-cr-0362, slip op. at 13.

        Accordingly, the relevant § 3553(a) factors weigh in favor of granting the Motion.



 Page 8 of 9                          CIVIL MINUTES – GENERAL               Initials of Deputy Clerk bh
Case 5:15-cr-00055-VAP Document 46 Filed 07/16/20 Page 9 of 9 Page ID #:302




        Finally, the Court considers whether Defendant poses a danger to the safety of any other
person or the community. See U.S.S.G. § 1B1.13(2). As stated supra, Defendant’s criminal
history does not contain any crimes of violence or the use of any weapons. Cf. United States v.
Cruickshank, No. CR17-0323-JLR, 2020 WL 3266531, at *5-6 (W.D. Wash. June 17, 2020)
(denying motion for compassionate release because, inter alia, the defendant’s underlying
conviction included a firearms charge and he had been convicted previously of assault, domestic
violence, harassment, stalking, and violations of a no contact order.) Contrary to the
Government’s arguments, there is no evidence before the Court to show Defendant poses a
danger to the community or any other person. In fact, the record suggests the opposite. In this
case, Defendant complied with all the conditions imposed while he was released on bond,
including the eight-month period after sentencing before he was required to self-surrender. As to
his prior federal conviction, he performed well while on supervised release, which was
terminated early because of his total compliance with all conditions imposed. Further, any
perceived danger to public safety caused by Defendant’s release from BOP custody is addressed
sufficiently by Defendant’s placement on supervised release for five years, during which he will
be under the watchful eye of his Probation Officer. Any violation of the conditions of his
supervised release will place him at risk of return to incarceration. See, e.g., Barber, 2020 WL
2404679 at *5; Parker, 2020 WL 2572525 at *13. Accordingly, Defendant has met his burden to
show he does not pose a danger to the safety of any other person or the community. See
U.S.S.G. § 1B1.13; see also 18 U.S.C. § 3142(g).

        The Court concludes Defendant has demonstrated extraordinary and compelling reasons
warrant a reduction of his sentence. Defendant met his burden to show he suffers from a
qualifying medical condition, the 18 U.S.C. § 3553(a) factors weigh in favor of reducing his
sentence, and Defendant met his burden to show he does not present a danger to any other person
or the community.

IV.    Conclusion
       For the foregoing reasons, the Court GRANTS Defendant’s Emergency Motion to
Reduce Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A)(i) and 18 U.S.C. § 3624(c).
Defendant’s sentence is reduced to TIME SERVED, followed by a term of five years of
supervised release. Defendant shall be released from the custody of the Bureau of Prisons
IMMEDIATELY.

        Defendant’s term of supervised release is subject to the conditions set forth in the Court’s
Judgment and Commitment Order dated October 26, 2015. Supervised release condition number
one is modified to require Defendant to comply with the rules and regulations of the United
States Pretrial Services and Probation Office and General Order 20-04. Defendant is not
required to comply with standard condition number fourteen, as set forth in General Order 20-04.
See United States v. Evans, 883 F.3d 1154, 1163-64 (9th Cir. 2018); United States v. Magdirila,
962 F.3d 1152, 1158 (9th Cir. 2020).

       In addition, Defendant is ordered to comply with all applicable public health orders
regarding COVID-19 during his term of supervised release.

        IT IS SO ORDERED.

 Page 9 of 9                         CIVIL MINUTES – GENERAL               Initials of Deputy Clerk bh
